           Case 1:20-cv-06750-LGS Document 30 Filed 10/14/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                              :
 MARK SMITH,                                                  :
                                              Plaintiff,      :    20 Civ. 6750 (LGS)
                                                              :
                            -against-                         :          ORDER
                                                              :
 GEORGI DEGOIAN,                                              :
                                                              :
                                              Defendant. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pretrial conference in this matter is scheduled for October 15,

2020, at 11:00 a.m.

        WHEREAS, no significant issues were raised in the parties’ joint letters or proposed case

management plan. It is hereby

        ORDERED that the October 15, 2020, initial pretrial conference is cancelled. If the

parties believe that a conference would nevertheless be useful, they should inform the court

immediately so the conference can be reinstated. The case management plan will issue in a

separate order. The parties’ attention is particularly directed to the provisions for periodic status

letters, and the need for a pre-motion letter to avoid cancellation of the final conference and

setting of a trial date. It is further

        ORDERED that if Defendant seeks to file a motion to dismiss, he shall file a pre-motion

letter pursuant to Individual Rules III.A.1 and III.C.2. It is further

        ORDERED, regarding settlement discussions, if and when the parties are ready to proceed

with a settlement conference with the assigned Magistrate Judge or mediation in the Court’s
          Case 1:20-cv-06750-LGS Document 30 Filed 10/14/20 Page 2 of 2


mediation program, they shall file a joint letter on ECF requesting a referral.

       The parties should be aware that the Court does not extend the deadlines for fact and

expert discovery absent compelling circumstances.



Dated: October 14, 2020
       New York, New York




                                                  2
